In an action for an injunction, an accounting and damages, plaintiff appeals from an order of the Supreme Court, Nassau County, entered May 23, 1962, which, according to the notice of appeal, “ adjudged that the plaintiff have judgment against the defendants ” for $850, with costs. Appeal dismissed, without costs. The order described in the notice of appeal is not printed in the record on appeal. The “order and judgment appealed from” (dated Aug. 20, 1962) which apparently was made upon the order appealed from, although printed in the record, is not the paper described in the notice of appeal. We are therefore required to dismiss the appeal. We have nevertheless considered the merits; and were the said “order and judgment” properly before us on appeal, we would have affirmed it.
Ughetta, Acting P. J., Brennan, Hill, Rabin and Benjamin, JJ., concur.